DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexander et al (US 6,490,957) [hereinafter Alexander].
Regarding claim 1, Alexander discloses a modular disruption system 10 for explosive ordnance disposal (Abstract; Fig. 1), the modular disruption system comprising: a barrel section having a first end and a second end, the barrel section 70 (Fig. 5a) being to configure to guide a disruption projectile from the first end to the second end; a chamber section 12 having a first end and a second end (as seen in Fig. 2, 5a), the second end of the chamber section being detachably attachable to the first end of the barrel section (“As shown in FIGS. 5a and 5b, two lengths of extension tubing 70 may be added to the front end of barrel 12 to extend the reach of explosives disrupter 10) and a breech portion 14 detachably attachable to the first end of the chamber section, the breech portion being configured to initiate firing of the disruption projectile (Fig. 1, 2; see also: “Firing mechanism 16 is a sub-assembly comprising a means for striking the primer of projectile 26 with the force required to fire projectile 26 from barrel 12. Breech 14 may be adapted to house various embodiments of firing mechanism 16”).
Regarding claims 2 and 13, Alexander further discloses wherein the breech portion comprises an electric breech assembly (“If firing mechanism 16 is either the firing pin or metal sphere embodiment, then shock tubing is used for propellant conduit 22, and an electrical source serves as charge source 24.”).
Regarding claims 3-6, 12, 14-17 and 20, Alexander further discloses wherein the barrel section is a first barrel section having first barrel characteristics, the modular disruption system further comprising: a second barrel section having a first end, a second end, and second barrel characteristics, at least one of the second barrel characteristics being different from a corresponding one of the first barrel characteristics, wherein the second end of the chamber section is detachably attachable to the first end of the second barrel section (Col. 7, lines 26-48: “In a preferred embodiment of the present invention, barrel 12 is a smooth-bore barrel; however, in another embodiment the barrel is rifled to increase the accuracy of explosives disrupter 10 if the distance between the explosives disrupter and the target is increased…In a preferred embodiment, projectile 26 is a 9 mm bullet. In other embodiments projectile 26 is a 0.22, 0.38, 0.45, or other suitable small caliber bullet. In another embodiment of the present invention, projectile 26 is a shotgun shell. In still another embodiment, projectile 26 is a large caliber projectile.”) This indicates the multiple barrels are used if a rifling is required depending  
Regarding claim 7, Alexander a barrel extension 70 (as seen in Fig. 5a, having multiple sections of barrel 70 which can be reasonably and broadly construed as a barrel extension) having a first end and a second end, the first end of the barrel extension being detachably attachable to the second end of the barrel section (See Fig. 5a).
Regarding claim 8 and 18, Alexander discloses wherein the barrel extension is a first barrel extension having first barrel characteristics, the modular disruption system further comprising: a second barrel extension having a first end, a second end, and second barrel characteristics, at least one of the second barrel characteristics being different from a corresponding one of the first barrel characteristics, the first end of the second barrel extension being detachably attachable to the second end of the barrel section (Col. 7, lines 26-48: “In a preferred embodiment of the present invention, barrel 12 is a smooth-bore barrel; however, in another embodiment the barrel is rifled to increase the accuracy of explosives disrupter 10 if the distance between the explosives disrupter and the target is increased…In a preferred embodiment, projectile 26 is a 9 mm bullet. In other embodiments projectile 26 is a 0.22, 0.38, 0.45, or other suitable small caliber bullet. In another embodiment of the present invention, projectile 26 is a shotgun shell. In still another embodiment, projectile 26 is a large caliber projectile.”) This indicates the multiple barrels extensions are used if a rifling is required depending on the distance between the explosive and the target and the multiple barrels are used depending on a desired caliber from a user.  A change in caliber would have an inherent change 

Regarding claim 9, 11 and 19, Alexander further discloses one or more barrel accessories 72, each of the one or more barrel accessories being detachably attachable to the second end of the barrel section (Fig. 1, “standoff spokes 72 are threadably received by the front end of barrel 12 to provide distance between explosives disrupter 10 and target 80 while maintaining accuracy.” Applicant should note that 72 is detachable to both 12 and 70.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander in view of Bowman et al (US 2019/03168630 [hereinafter Bowman].
Regarding claim 10, Alexander does not disclose wherein the accessories is a threaded cap or a muzzle break.
112 (abstract).
It would have been obvious for one having ordinary skill in the art at the time the invention was filed to have modified Alexander such that there was a barrel accessory that was a muzzle break, in view of Bowman, to obtain the desired result reducing recoil of the disrupter system.  
*Regarding claim 10, Applicant should also note US 5,515,767 which teaches an analogous disrupter with a threaded protector cap 13*

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641